            Case 1:20-cv-04300-RA Document 9 Filed 06/07/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                      DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 6/7/2020


 WILLIAM RICHARD HAMILTON,

                            Plaintiff,

                       v.                                     No. 20-CV-4300 (RA)

 BILL DEBLASIO, Mayor; DERMOT F.                                      ORDER
 SHEA, NYC Police Commissioner;
 TERRANCE MONAHAN; Chief of NYPD,

                            Defendants.


 RONNIE ABRAMS, United States District Judge:

         After the close of business on Friday, June 5, 2020, Plaintiff William Richard Hamilton,

 proceeding pro se, filed this action, challenging New York City’s implementation of a citywide

 curfew. On June 6, the Court issued an order providing for service of his papers, as well as

 scheduling a conference for Monday, June 8. Dkt. 7. Later that day, Plaintiff e-mailed

 Chambers seeking to voluntarily dismiss the case. In light of Plaintiff’s request to voluntarily

 dismiss the case, together with Mayor DeBlasio’s announcement this morning that the citywide

 curfew has been lifted “effective immediately,” the action is dismissed. Accordingly,

 tomorrow’s conference is adjourned.

 SO ORDERED.

Dated:    June 7, 2020
          New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
